DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the claimed subject matter of “a right side of the first high area water return pipe is communicated with a first water return pipe and a water return pipe” (emphasized added) at lines 11-12 renders the scope of the claim indefinite since it is not clear whether applicant refer “a water return pipe” to “a water return pipe” in line 2 and “the water return pipe” recited in line 3 or this “a water return pipe” is an additional to “the water return pipe” mentioned at lines 2 or 3.  
Claim 1 recites the limitation "the water return pipe”" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refers this “the water return pipe” to “a water return pipe” cited in line 12 or “a water return pipe” in line 2 and “the water return pipe” in line 3.

Claim 2 recites the limitation "the bypass pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 are further rejected as they depend on the rejected claims 1 and 2. 
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  It appears that a water return pipe cited in line 12 is different from a water return pipe cited in line 2.  From the figures and specification, it is understood that a water return pipe at line 2 and 3 refers to the water return pipe (1) and a water return pipe at lines 12 and 13 refers to a water return (8). 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fail to disclose the invention as claimed.  In particularly, reference to Soederstroem et al. (WO 8002736A1) is the closest prior art but fail to disclose a differential pressure overflow pipe in combination with other limitations in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster (US 4,223,729) discloses a geothermal reservoir in a hot dry rock formation.
Outmans (US 4,201,060) discloses a geothermal power plant.
Despois et at (US 4,157,730) discloses a system for the storage and recovery of heat in captive layer.
McCabe et al. (US 4,112,745) discloses a high temperature geothermal energy system.
Faucette (US 3,857,244) discloses an energy recovery and conversion system.
Van Huisen (US 3,805,885) discloses earth heat energy displacement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763